Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The response filed on 12/01/2021 has been entered and made of record.
Claims 1-17 are canceled.
Claims 18-36 are pending.


REASON FOR ALLOWANCE




The claimed invention is an image processing system/method with the distinct limitations (emphasis added):  “a turntable configured to support and rotate an article, the turntable including a transparent disc; at least one camera, installed on respective sides of the housing, configured to capture an image of the article; and a partition separating the housing into an upper portion and a lower portion, the transparent disc disposed on the partition, the at least one camera including a first camera disposed in the upper portion and arranged to image a top side of the article, a second camera arranged to image a horizontal side of the article, and a third camera disposed in the lower portion and arranged to image a bottom side of the article through the transparent disc; and a processor configured to acquire a basic shape of the article and to image the article using imaging parameters corresponding to the basic 



Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 18-36 are allowed.



CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488